Citation Nr: 1633889	
Decision Date: 08/26/16    Archive Date: 08/31/16

DOCKET NO.  10-34 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for tuberculosis, to include as due to herbicide exposure.  

2.  Entitlement to service connection for asthma, to include as due to herbicide exposure.

3.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

John Kitlas, Counsel
INTRODUCTION

The Veteran served on active duty in the United States Army from July 1979 to July 1982.  Further, the record reflects had additional service in the Army National Guard.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions promulgated in November 2008 and July 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In December 2012, the Board remanded this case for further development.  The case has been returned for additional appellate consideration.

More recently, the Board requested an opinion from Veterans Health Administration (VHA) regarding this case, and such an opinion was promulgated in April 2016.  Further, the Veteran was provided with a copy of the VHA opinion, and was given 60 days in which to send any additional evidence or argument regarding the case pursuant to 38 C.F.R. § 20.903 (2015).


FINDINGS OF FACT

1.  The preponderance of the competent and credible evidence of record is against a finding the Veteran had in-service herbicide exposure; and he has not been diagnosed with a lung/respiratory disability that is recognized as being presumptively related to such exposure.

2.  Although there is credible evidence the Veteran had tuberculosis during his active service, the preponderance of the competent medical and other evidence of record is against a finding he currently has any chronic residuals thereof.

3.  The preponderance of the competent medical and other evidence of record is against a finding the Veteran currently has chronic asthma that was incurred in or otherwise the result of his active service.

4.  The preponderance of the competent medical and other evidence of record is against a finding the Veteran currently has COPD that was incurred in or otherwise the result of his active service.


CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for tuberculosis are not met, to include as due to herbicide exposure.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2.  The criteria for a grant of service connection for asthma are not met, to include as due to herbicide exposure.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

3.  The criteria for a grant of service connection for COPD are not met, to include as due to herbicide exposure.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The record does not indicate the Veteran has identified other evidence pertinent to this case that has not been obtained or requested.  In December 2012, the Board remanded this case for further development to include a competent medical examination and opinion to address the nature and etiology of the Veteran's claimed lung/respiratory disabilities.  However, this development could not be accomplished due to issues related to the Veteran's incarceration.  Therefore, the Board requested a VHA opinion on this matter, which was accomplished in April 2016.  As detailed below, the Board finds this opinion to be adequate for resolution of this case.  No other deficiency in the development of this case is indicated by the record.  Accordingly, the Board will therefore proceed to the merits of the appeal.  See Scott v. McDonald, 789 F. 3d 1375 (Fed. Cir. 2015).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans' Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

The Board notes that the Veteran's service treatment records for his 1979 to 1982 period of active duty are unavailable.  In such situations VA has a heightened obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, the case law  does not lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, there is no presumption, either in favor of the claimant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (Wherein the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in government control which would have required VA to disprove a claimant's allegation of injury or disease). 

Legal Criteria and Analysis

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

In this case, the Veteran has contended, in part, that his current lung problems are due to in-service herbicide exposure.  Among other things, he reported he was exposed to herbicides in 1981 and 1982 while at Fort Campbell, Kentucky, and he was treated for symptoms like chemical pneumonia there.  In an August 2008 statement, he asserted that he was instructed by a first sergeant to use 2-4-D or agent herbicide that was stored in a 55-gallon drum in the corner to spray and kill grass and weeds in the parking lot and the motor pool at Fort Campbell, Kentucky, in 1981.  The Veteran has also reported a history of childhood asthma, but it does not appear he has contended it was manifested or aggravated (i.e., permanently worsened beyond natural progression) during his 1979 to 1982 period of active duty.  Further, he contends he had a positive tuberculosis skin test in 1979 and was treated at Fort McClellan, Alabama.  Moreover, he reported that he was treated for tuberculosis with INH from 1980 to 1981 at Blanchfield Army Hospital, in Campbell, Kentucky.

The law provides that if a veteran was exposed to a herbicide agent during active military, naval, or air service, certain diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6)  are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  For the purposes of § 3.307, the term herbicide agent means a chemical in a herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(i).  Agent Orange is generally considered a herbicide agent and will be so considered in this decision.

In this case, however, the record does not demonstrate the Veteran had active service in the Republic of Vietnam, or that his service otherwise involved an activity associated with such exposure.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6); VA Adjudication Manual M21-1, Part IV, Subpart ii, Chapter 1, Section H.  The Board further notes that in Bardwell v. Shinseki, 24 Vet. App. 36 (2010) the Court held that a layperson's assertions indicating exposure to gases or chemicals during service are not sufficient evidence alone to establish that such an event actually occurred during service.  Nothing in the record otherwise demonstrates the Veteran is qualified to identify herbicides.  Moreover, no other basis for possible herbicide exposure is demonstrated by the record.

In view of the foregoing, the Board finds that the preponderance of the competent and credible evidence of record is against a finding the Veteran had in-service herbicide exposure.  More importantly, the Board notes that even if it were to presume the Veteran was exposed to herbicides during his active service, his claim would still be denied.  See Holbrook v. Brown, 8 Vet. App. 91 (1995) (The Board has the fundamental authority to decide a claim in the alternative.).  

The Board notes that while conditions such as cancer of the lung are presumptively associated with herbicide exposure, the Veteran's diagnosed lung disabilities are not included in the list of such recognized disabilities to include his claimed tuberculosis, asthma, and COPD.  38 C.F.R. § 3.309(e).  The Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); 61 Fed. Reg. 57586-57589 (1996); Notice 68 Fed. Reg. 27,630-27,641 (2003); 72 Fed. Reg. 32395 (2007); 75 Fed. Reg. 32540 (2010); 79 Fed. Reg. 20308 (2014).  Consequently, service connection is not warranted pursuant to the presumptive provisions of 38 C.F.R. §§ 3.307, 3.309(e), and none of the other presumptive provisions appear applicable to this case.

Notwithstanding the foregoing, regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Unfortunately, as already noted, the Veteran's service treatment records for his 1979 to 1982 period of active duty are unavailable.  However, records from his subsequent service in the National Guard includes a March 1985 enlistment examination which includes notations that he contracted tuberculosis in the Army in 1979, and that he was treated for 1 year with INH.  It was also noted that he had a history of childhood asthma with no problems now.  Chest X-ray was normal at the time of this examination, and no chronic lung disorder other appears to have been diagnosed at that time.

The record also includes lay statements from individuals identified as having served with the Veteran, as well as his former spouse, both of which attest to his have tuberculosis while on active duty.  Nevertheless, these statements as well as the aforementioned notation of such history in the March 1985 National Guard enlistment examination do provide credible evidence that Veteran did have tuberculosis during his active service.

The evidence also includes post-service medical records from the Tennessee Department of Corrections which document treatment for lung problems.  For example, a January 1998 document entitled Major Medical Conditions Problem List noted that the Veteran had asthma and a history of allergies.  In March 1988, Veteran had a past positive purified protein derivative (PPD) test.  In October 2005 and September 2008 he was noted as having COPD and asthma.  In October 2008, it was noted that the Veteran had a positive tuberculosis skin test and was treated with INH in 1979.  The Veteran reported that he experienced prolonged cough (lasting 3 weeks or longer) and a productive cough (yellow/white).  He also reported tiring easily.   

In view of the foregoing, the Board finds that there is competent and credible evidence the Veteran had tuberculosis during his active service.  However, the issue of whether the Veteran currently has a chronic lung/respiratory disorder as a residual of in-service tuberculosis involves complex medical issues which requires competent medical evidence to resolve.  In pertinent part, the respiratory system including the lungs are internal conditions not generally subject to lay observation.  The Board also notes the Veteran has claimed service connection for differently diagnosed respiratory conditions; and there is also evidence he has been a chronic cigarette smoker.

Here, nothing on file shows that the Veteran has the requisite knowledge, skill, experience, training, or education to render a medical opinion.  Consequently, his contentions cannot constitute competent medical evidence.  38 C.F.R. § 3.159(a)(1).

The only competent medical opinion of record to address the etiology of the Veteran's claimed lung/respiratory disorders is that of the April 2016 VHA opinion, which is against a grant of service connection in this case.

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See Id. at 303-04.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

Initially, the Board notes that VA examiners are presumed qualified to render competent medical opinion(s), and the Veteran has not questioned the qualifications of the examiner who promulgated the April 2016 VHA opinion nor is any such deficiency indicated by the record.  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009).  The examiner is identified as a medical doctor and a pulmonologist, which indicates he is qualified to render a competent medical opinion regarding the nature and etiology of the claimed lung/respiratory disabilities in this case.  Further, the examiner indicated he was familiar with the Veteran's medical history from review of the VA claims folder, and accurately summarized pertinent findings therein.  Moreover, the examiner took into account both the Veteran's contentions of in-service herbicide exposure, as well as the evidence of in-service tuberculosis.  The examiner's opinion was not expressed in speculative or equivocal language, and was supported by stated rationale consistent with the evidence of record. 

Among other things, the VA examiner stated that if the Veteran did have a 22 mm induration skin test result, and if there was one year of INH consistently taken, the diagnosis would be latent tuberculosis with prophylactic therapy completed.  The examiner also noted that the March 1985 chest X-ray was clear with no data to suggest reactivation tuberculosis.  The examiner stated this would not be a cause for chronic pulmonary problems.  In addition, the examiner noted it was not known if the Veteran had a prior PPD before 1979.  Further, the examiner stated that the Veteran's chronic cigarette smoking negatively affected his asthma; and explicitly stated that the COPD was secondary to chronic cigarette use.

The Board finds that the April 2016 VHA opinion is adequate, persuasive, and entitled to significant probative value in the instant case.  No competent medical opinion is of record that explicitly refutes the findings of this VHA opinion.  Moreover, regarding the findings that the Veteran's cigarette smoking affected his asthma and caused the COPD, service connection is expressly precluded for any disability related to chronic tobacco use (smoking) for claims received by VA after June 9, 1998, which is the case here.  See 38 U.S.C.A. § 1103; 38 C.F.R. § 3.300; Internal Revenue Service Restructuring and Reform Act of 1998, Pub. L. No. 105-206, 112 Stat. 685, 865-66 (1998).  Granted, this statute and regulation does not preclude the establishment of service connection based upon a finding that a disease or an injury (even if tobacco-related) became manifest or was aggravated during active service or became manifest to the requisite degree of disability during any applicable presumptive period specified in 38 U.S.C.A. §§ 1112, 1116.  However, there is no evidence to support such a finding in this case.

In sum, as the preponderance of the evidence is against these claims, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  No other basis for establishing service connection is demonstrated by the record.  Consequently, the benefit sought on appeal must be denied.


ORDER

Service connection for tuberculosis is denied.  

Service connection for asthma is denied.

Service connection COPD is denied.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


